DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 10, 2022 has been entered. Claims 17-28 and 30-36 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed March 15, 2022.
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the rejection of claim 17 under 35 USC 103 was improper because Hattori fails to teach a pot-shaped permanent magnet carrier. The applicant particularly argues that magnet carrier of Hattori fails to teach a pot base portion—or in the alternative—a pot base portion that is fastened to an axial end portion of the shaft or attached to a circular cylindrical wall portion. 
During examination, claims are interpreted according to their broadest reasonable interpretation consistent with the specification. 
The applicant is correct that their disclosure clearly requires a pot-shaped permanent magnet carrier to include at least a pot base and a circular cylinder wall portion (see Remarks, page 15, first paragraph). 
However, Hattori discloses these features as seen in the modified Fig. 2 below. 


  
    PNG
    media_image1.png
    653
    732
    media_image1.png
    Greyscale
	
This figure should make it clear that the circular cylinder wall portion directly adjoins an outer periphery of said pot base portion and coaxially surrounding said motor shaft. 
	Furthermore, the pot base is fastened to an axial end portion of the shaft as seen in another modified Fig. 2 below. 

    PNG
    media_image2.png
    653
    732
    media_image2.png
    Greyscale

	This fastening occurs in a manner very similar to that in the applicant’s own disclosure with one side connecting to the shaft (through the bushing) and the other with a space for the channel. 
	

    PNG
    media_image3.png
    805
    508
    media_image3.png
    Greyscale


	The applicant may object because the bushing is in between the shaft and the pot base, but this is not inconsistent with the broadest reasonable interpretation of “a pot base portion fastened to said second axial end portion”. 
	 For these reasons, the rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 26, 27, 30, and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 20160025095 A1, hereinafter “Hattori”) in view of Popov et al. (US 20160365768 A1, hereinafter “Popov”).
Regarding claim 17, Hattori teaches an electric drive motor (“With regards to a motor drive method, the electric pump P is not limited to a brushless motor that generates alternating magnetic fields; alternatively, a brushed motor may be used as the electric pump P” [0050]), comprising: a permanent magnet (Fig. 1, 54) rotor (Fig. 1, 5) having a motor shaft (Fig. 1, 3) rotatably mounted by a bearing (Fig. 1, 4), and a permanent magnet carrier (modified Fig. 2, circular cylinder wall and pot base) of said permanent magnet rotor (Fig. 1, 5) fastened on said motor shaft (Fig. 1, 3);

    PNG
    media_image4.png
    648
    727
    media_image4.png
    Greyscale

` said motor shaft (Fig. 1, 3) having a first axial end portion (right side of Fig. 1) with a seat (Fig. 1, 51) (“When the bush 4 and the rotor 5 rotate integrally, the impeller 6 fixed to the end 51 of the rotor 5 rotates as well”, [0025]) for an impeller (Fig. 1, 6) and a second axial end portion (Fig. 1, left side of figure) opposite said first axial end portion;
	said permanent magnet carrier (modified Fig. 2, circular cylinder wall and pot base) carrying at least one permanent magnet (Fig. 1, 54) and being fastened to said second axial end portion of said motor shaft (see Response to Arguments above);
	said permanent magnet carrier being pot-shaped with a pot base portion (see modified Fig. 2) fastened to said second axial end portion and extending radially from said motor shaft, and with a circular cylinder wall portion (see modified Fig. 2) directly adjoining an outer periphery of said pot base portion and coaxially surrounding said motor shaft,

	 wherein an inner base wall of said pot base portion is formed with at least one radially extending channel (modified Fig. 2, opening in pot base), and said pot base portion has a hub (modified Fig. 2, part where middle arrow points) in which said motor shaft (Fig. 2, 3) is received, and at least one groove (Fig. 2, 42 see Fig. 6, concave portion 42 for close up of groove geometry) is formed on a hub inner wall of said hub (Fig. 2, 42 is on inner section of white rectangle), said groove being fluidically connected to said at least one channel to form a liquid overflow channel, such that a liquid may overflow between the one axial side of said permanent magnet carrier and the other axial side of said permanent magnet carrier (see action arrows on top half as fluid moves from left end of white rectangular section to the right side of it).
	Hattori does not teach wherein said pot base portion and said circular cylinder wall portion have an identical wall thickness. 
	Popov teaches a pot shaped sheet metal body (“In an embodiment of the present invention, the pot-shaped sheet metal body”, [0019]) (Fig. 2, 22), where the pot base portion (Fig. 2, 32) and circular cylindrical wall portion (Fig. 2, d) have the same thickness.

    PNG
    media_image5.png
    732
    938
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pot shaped magnet carrier of Hattori to have the base and wall thicknesses be the same as taught by Popov. 
	This would allow the pot to be easily manufactured as one integral unit (“The integral sheet metal body is configured to form a sheet metal shell sliding bearing shell of a sliding bearing to radially mount the wet motor rotor”, [0007]) which would decrease the chance of leakage when used in a wet motor rotor.
Regarding claim 26, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori further teaches wherein said circular cylinder wall portion of said permanent magnet carrier has an inner casing wall (modified Fig. 2, see interior wall of circular cylinder wall portion) which coaxially surrounds said motor shaft (Fig. 1, 3) and defines a hollow space between said permanent magnet carrier and said motor shaft (Fig. 1, space where channel 52 and bearing bush 4 fit into), and wherein said bearing has a bearing bush (Fig. 1, 4) extending into said hollow space.
Regarding claim 27, Hattori in view of Popov teaches the electric drive motor according to claim 26. Hattori further teaches wherein said pot base portion (see modified Fig. 2) of said permanent magnet carrier has an inner base wall (modified Fig. 2, point where middle arrow of pot base points) which forms an axial bearing surface which directly abuts against an end wall of said bearing bush of said bearing for axially supporting said motor shaft.
Regarding claim 30, Hattori in view of Popov teaches the electric drive motor according to claim 17.
Hattori does not teach wherein said pot base portion of said permanent magnet carrier is produced together with the circular cylinder wall portion of said permanent magnet carrier as an integral component by a process selected from the group consisting of machining, sintering, casting, deep-drawing, and deep-pressing.
Popov further teaches wherein said pot base portion of said permanent magnet carrier is produced together with the circular cylinder wall portion of said permanent magnet carrier as an integral component by deep-drawing (“The electrical motor vehicle coolant pump as recited in claim 8, wherein the integral sheet metal body is deep-drawn”, claim 15). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pot shaped magnet carrier of Hattori by producing the pot shaped magnet carrier as an integral component through deep-drawing as taught by Popov. 
	This would allow the pot to be easily manufactured as one integral unit (“The integral sheet metal body is configured to form a sheet metal shell sliding bearing shell of a sliding bearing to radially mount the wet motor rotor”, [0007]) which would decrease the chance of leakage when used in a wet motor rotor. 
Regarding claim 32, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori further teaches further comprising an impeller mounted to said seat formed on said first axial end portion of said motor shaft (Fig. 1, impeller 6 is mounted on right end of shaft 3).
Regarding claim 33, Hattori in view of Popov teaches an electric drive motor according to claim 17. Hattori further teaches a wet-rotor pump (Fig. 1, P), comprising: a pump chamber wall (Fig. 1, 1) defining a wet chamber (Fig. 2, 52) of the wet-rotor pump; and an impeller (Fig. 2, 63 are the impeller blades) rotatably mounted in said wet chamber (see action arrows going around blades 63) and supported on, and driven by, the motor shaft (Fig. 2, 3) of said electric drive motor.
Regarding claim 34, Hattori in view of Popov teaches the wet-rotor pump according to claim 33. Hattori further teaches wherein said pump chamber wall is pot-shaped (Fig. 1, 1, the base at far most left side of figure and walls where 1 points define a pot shape) and has a pump chamber wall pot base (left most side of Fig. 1) formed with abutment surface (circled area of modified Fig. 1 that follows this paragraph) that faces a front face of said second axial end portion of said motor shaft (left side of motor shaft) and which is configured for supporting said motor shaft in a direction opposing an axial bearing direction of said bearing (structure in circled region supports shaft on left axial which is opposite the right axial end of shaft 43 where the bearings are secured to the shaft).

    PNG
    media_image6.png
    635
    914
    media_image6.png
    Greyscale

	Regarding claim 35, Hattori in view of Popov discloses all the structure for a household appliance, comprising a wet-rotor pump according to claim 33 with an electric drive motor.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov and Fiat et al. (US 20170122323 A1, hereinafter “Fiat”).
Regarding claim 18, Hattori in view of Popov teaches the electric drive motor according to claim 17.
Hattori in view of Popov does not teach wherein at least said circular cylinder wall portion of said permanent magnet carrier, or an entire said permanent magnet carrier including said pot base portion and said circular cylinder wall portion, is formed of ferromagnetic material.
	Fiat teaches a pump magnet carrier (Fig. 3, 44) made entirely of ferromagnetic material (“At least a portion of the wheel 41, and in particular the rings 44 and 46, is/are preferably made of a magnetic material such as a ferromagnetic stainless steel”, [104]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov so that the magnet carrier was entirely made of ferromagnetic stainless steel as taught by Fiat. 
	This would have the benefit of increasing the drive power of the pump by allowing the magnet carrier to also be driven by the stator coils (“At least a portion of the bladed wheel, in particular a peripheral structure or portion connecting together the tips of the blades, specifically a peripheral structure of substantially annular shape, may be made out of a magnetic material, in particular out of (ferro)magnetic stainless steel (martensitic or ferritic steel, in particular), in order to facilitate driving the wheel by means of a magnetic field produced by the field winding”, [0044] (i.e. the wheel 44 is driven by windings of stators because it is made of a magnetic material). 
	Regarding claim 19, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori in view of Popov does not teach wherein said circular cylinder wall portion of said permanent magnet carrier, or said pot base portion of said permanent magnet carrier, or an entire said permanent magnet carrier including said pot base portion and said circular cylinder wall portion, is produced from at least one material selected from the group consisting of a stainless steel, a soft magnetic composite material, a sintered magnetic material, and a soft magnetic plastic compound.
	Fiat teaches a pump magnet carrier (Fig. 3, 44) made of stainless steel “At least a portion of the wheel 41, and in particular the rings 44 and 46, is/are preferably made of a magnetic material such as a ferromagnetic stainless steel”, [104]. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov so that the magnet carrier was made of ferromagnetic stainless steel as taught by Fiat. 
	This would have the benefit of allowing the magnet carrier to also be magnetizes which would increase the drive power of the pump by allowing the magnet carrier to also be driven by the stator coils (“At least a portion of the bladed wheel, in particular a peripheral structure or portion connecting together the tips of the blades, specifically a peripheral structure of substantially annular shape, may be made out of a magnetic material, in particular out of (ferro)magnetic stainless steel (martensitic or ferritic steel, in particular), in order to facilitate driving the wheel by means of a magnetic field produced by the field winding”, [0044] (i.e. the wheel 44 is driven by windings of stators because it is made of a magnetic material). 
Regarding claim 20, Hattori in view of Popov teaches the electric drive motor according to claim 17. 
Hattori in view of Popov does not teach wherein said circular cylinder wall portion of said permanent magnet carrier, or said pot base portion of said permanent magnet carrier, or an entire said permanent magnet carrier including said pot base portion and said circular cylinder wall portion, is produced from magnetic stainless steel.
Fiat teaches a pump magnet carrier (Fig. 3, 44) made of ferromagnetic stainless steel “At least a portion of the wheel 41, and in particular the rings 44 and 46, is/are preferably made of a magnetic material such as a ferromagnetic stainless steel”, [104]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov so that the magnet carrier was made of ferromagnetic stainless steel as taught by Fiat. 
This would have the benefit of increasing the drive power of the pump by allowing the magnet carrier to also be driven by the stator coils (“At least a portion of the bladed wheel, in particular a peripheral structure or portion connecting together the tips of the blades, specifically a peripheral structure of substantially annular shape, may be made out of a magnetic material, in particular out of (ferro)magnetic stainless steel (martensitic or ferritic steel, in particular), in order to facilitate driving the wheel by means of a magnetic field produced by the field winding”, [0044] (i.e. the wheel 44 is driven by windings of stators because it is made of a magnetic material).
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov and Shafer et al. (US 20170191481 A1, hereinafter “Shafer”).
Regarding claim 21, Hattori in view of Popov teaches the electric drive motor according to claim 17. 
Hattori further teaches wherein the at least one permanent magnet (Fig. 1, 54) is fastened to an outer peripheral casing wall of said circular cylinder wall portion of said permanent magnet carrier (see modified Fig. 2).
Hattori in view of Popov does not teach where the magnet is attached by an adhesively bonded connection.
Shafer teaches connecting annular magnets (Fig. 18, 1540) to a support structure (Fig. 18, 1530) by using an adhesive (“The method of connection for the outer magnet segments 1540 may be via adhesive (preferred), mechanical fasteners or other suitable means of connection, [0083]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov so that the magnets were attached to the cylinder wall portion using an adhesive as taught by Shafer. 
Hattori attaches the magnets using an inserting molding method ([0037]). Using an adhesive in place of insert molding as a method of attaching the magnets would be an obvious substitution of one known method for another with predictable results (see MPEP §2141(III)).

    PNG
    media_image7.png
    572
    917
    media_image7.png
    Greyscale

Regarding claim 22, Hattori in view of Popov teaches the electric drive motor according to claim 21. Hattori further teaches single permanent magnet distributed over a periphery and fastened to said outer peripheral casing wall (Fig. 1, 54). 
Hattori in view of Popov does not teach wherein said at least one permanent magnet is one of a plurality of individual permanent magnets and where the magnets are attached using an adhesively bonded connection.
	Shafer teaches an electric pump with a plurality of individual magnets (Fig. 18, 1540) and where the magnets are connected using an adhesive (“The method of connection for the outer magnet segments 1540 may be via adhesive (preferred), mechanical fasteners or other suitable means of connection, [0083]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov by substituting the permanent magnet of Hattori with a plurality of permanent magnets attached with an adhesive as taught by Shafer. 
	Hattori attaches the magnets using an inserting molding method ([0037]). Using an adhesive in place of insert molding as a method of attaching the magnets would be an obvious substitution of one known method for another with predictable results (see MPEP §2141(III)).
	Using a plurality of magnets would lead to greater design flexibility because the magnetic field orientation can be manipulated by the relationship of the segments to each other (“The outer magnet segments 1540 are magnetically radially charged and are positioned with alternating polarity, so as to create a magnetic field directed radially inward”, [0083]). 
	Regarding claim 23, Hattori in view of Popov and Shafer teaches the electric drive motor according to claim 22. Hattori does not teach wherein said individual permanent magnets are circular arc-shaped permanent magnets.
	Shafer further teaches wherein said individual permanent magnets are circular arc-shaped permanent magnets.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the electric pump of Hattori in view of Popov and Shafer so that the magnets were circular arc shaped magnets (Fig. 18, 1540). 
	This would allow the magnets to be split into multiple segments while still being able to fit around a shaft such that they are well positioned to be driven by an outer stator. 
	Regarding claim 24, Hattori in view of Popov and Shafer teaches the electric drive motor according to claim 21. Hattori further discloses wherein said permanent magnet rotor has a single annular permanent magnet which comprises a plurality of magnetic pole pairs (“As illustrated in FIG. 8, the magnet 54 is configured as a multipolar magnet (6-pole magnet)”, [0037]) and which is fastened to said outer peripheral casing wall of said circular cylinder wall portion of said permanent magnet carrier (Fig. 1, 54). 
	Hattori does not teach where the magnet is attached by an adhesively bonded connection.
	Shafer teaches connecting annular magnets (Fig. 18, 1540) to a support structure (Fig. 18, 1530) by using an adhesive (“The method of connection for the outer magnet segments 1540 may be via adhesive (preferred), mechanical fasteners or other suitable means of connection, [0083]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov so that the magnets were attached to the cylinder wall portion using an adhesive. 
	Hattori attaches the magnets using an inserting molding method ([0037]). Using an adhesive in place of insert molding as a method of attaching the magnets would be an obvious substitution of one known method for another with predictable results (see MPEP §2141(III)).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov, Shafer, and Rink (US 20170045089 A1). 
Regarding claim 25, Hattori in view of Popov and Shafer teaches the electric drive motor according to claim 21 wherein said at least one permanent magnet is fastened to said outer peripheral casing wall of said circular cylinder wall portion of said permanent magnet carrier by the adhesively bonded connection.  
Hattori in view of Popov and Shafer does not teach where the adhesively bonded connection comprises a magnetically conductive adhesive.
Rink teaches an adhesively bonded connection that comprises a magnetically conductive adhesive (“The first carrier ring is preferably mounted by means of a magnetically conductive adhesive on the first bearing ring”, [0017]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov and Shafer so that the adhesive was magnetically conductive as taught by Rink. 
This would allow a smooth magnetic connection between the magnets and carrier so that the carrier could also be driven by the stator. (“At least a portion of the bladed wheel, in particular a peripheral structure or portion connecting together the tips of the blades, specifically a peripheral structure of substantially annular shape, may be made out of a magnetic material, in particular out of (ferro)magnetic stainless steel (martensitic or ferritic steel, in particular), in order to facilitate driving the wheel by means of a magnetic field produced by the field winding”, [0044] (i.e. the wheel 44 is driven by windings of stators because it is made of a magnetic material).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov and Parson et al. (US 20160341203 A1, hereinafter “Parsons”). 
Regarding claim 28, Hattori in view of Popov teaches the electric drive motor according to claim 17.
Hattori in view of Popov does not teach wherein said pot base portion of said permanent magnet carrier is connected to said motor shaft by way of a press-fit connecting seat or a welded connection.
	Parsons teaches a motor shaft (Fig. 3, 26a) connected to a magnet carrier (Fig. 3, 26b) through press fitting (“The output member 26 includes an output shaft 26a and a driver 26b fixedly connected to the output shaft 26a e.g. by press-fit, or by any other suitable method”, [0033]). 

    PNG
    media_image8.png
    1005
    980
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov so that the shaft was attached to the magnet carrier base portion through press fitting as taught by Parsons. 
This is obvious as press fitting is a known technique, as seen in Parsons, and is being applied in the same field of electric motors for a water pump (Parsons, [0009]) with the predictable result of securing the shaft to the magnet support (see MPEP §2141(III)).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov, Masera et al. (US 20210135519 A1, hereinafter “Masera”), and Bernreuther et al. (US 20130266462 A1, hereinafter “Bernreuther”). 
Regarding claim 31, Hattori in view of Popov teaches the electric drive motor according to claim 17. Hattori in view of Popov does not teach wherein said pot base portion of said permanent magnet carrier is produced together with the circular cylinder wall portion of said permanent magnet carrier as an integral component, by said circular cylinder wall portion being formed from a tubular portion of a first semi-finished product and said pot base portion being formed from a stamped circular disk of a substantially plate-shaped semi-finished product, and said tubular portion being connected to said circular disk by welding or soldering to form said integral component. 
Masera teaches a method for producing a pot shaped rotor component (“The internal rotor includes a pot-shaped receiving sleeve”, [abstract]) (Fig. 3, 7) wherein the cylindrical wall portion is formed from a tubular portion (see Fig. 1 for tubular shape) of a semi-finished product and the pot base portion (Fig. 3, 11) is formed from a plate-shaped semi-finished product and said tubular portion being connected to said circular disk by welding or soldering to form said integral component (“Advantageously, the cover is provided for the fluid-tight closure of an armature receiving space which is arranged in the rotor receiving sleeve. The cover is preferably securely welded to the rotor receiving sleeve by means of an ultrasonic welding method. In the context of the invention, it is also conceivable for the cover with the rotor receiving member to be fitted by a rotational friction welding method or a laser welding method”, [0029]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov by connecting the pot base portion to the circular cylindrical wall portion through welding as taught by Masera. 
This would have the advantage of creating a fluid-tight closure so that fluid leakage into sensitive components can be avoided (Masera, [0029]). 
Masera does not teach where the pot base portion is formed from a stamping process.
Bernreuther teaches producing plated components for an electric motor using a stamping process (“The shorter claw poles can be manufactured by conventional and economically very favorable methods, namely by stamping out of a sheet-metal plate and by the distortion of the sheet-metal plate”, [0006]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electric pump of Hattori in view of Popov and Masera by producing the pot base portion using a stamping method as taught by Bernreuther. 
This is obvious as producing parts through stamping is a known method, as seen in Bernreuther, and is being applied in the same field of electric motors with the predictable result of producing a plate shaped part (see MPEP §2141(III)). Additionally, stamping is an economically favorable way of producing such parts (Bernreuther, [0006]).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of Popov and Lee (US 20190309754 A1). 
Regarding claim 36, Hattori in view of Popov and Lee teaches the household appliance according to claim 35.
Hattori in view of Popov does not teach the household appliance being a dishwasher, a washing machine, a dryer, or an extractor hood.
Lee teaches a wet-rotor pump (Fig. 2, 70) with an electric drive motor (Fig. 2, 60 and 70) to be used in a washing machine (“The water pump according to the embodiments of the present invention is used in a drainage tank of a washing machine”, [0123]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the wet-rotor pump of Hattori and Popov into a washing machine as taught by Lee.
This would have the advantage of incorporating the device into a practical product which would make the device more commercially viable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834         

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834